Cohn, J.
(dissenting). I concur in the view expressed by the Trial Judge that the so-called “ Rafalsky leases ” obligated defendants as landlords of this fifteen-story apartment house containing in excess of 130 families, to furnish manually operated elevators. Moreover, it appears that many of the tenants had paid increases of 15 % above the maximum rent which could have been demanded by defendant landlords. Such increases were paid upon condition that the services which existed on March 1,1943, should be continued for these tenants. Such services included (1) twenty-four-hour manually operated elevator service, (2) maintenance of a doorman at the entrance door of the apartment building for twenty-four hours a day, (3) restoration of intercommunicating telephone services. These services, as the court properly found, were vital considerations to tenants who agreed to pay the 15% increases.
For the reasons set forth in the dissenting opinion in Brownrig v. Herk Estates, Inc. (276 App. Div. 566), decided simultaneously herewith, I dissent and vote to affirm the order appealed from in all respects save that I concur with the majority in eliminating the $1,000 counsel fee.
Pecic, P. J., and Shientag, J., concur with Van Voorhis, J.; Cohn, J., dissents and votes to affirm in all respects except he concurs with the majority in eliminating the $1,000 counsel fee, in opinion in which Dore, J., concurs.
Judgment reversed and new trial ordered, with costs to the appellants to abide the event.